SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

342
CAF 15-01710
PRESENT: WHALEN, P.J., SMITH, CARNI, LINDLEY, AND NEMOYER, JJ.


IN THE MATTER OF WILLIAM LANTZ,
PETITIONER-RESPONDENT,

                      V                                             ORDER

CYNTHIA PETERS, RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

KELIANN M. ARGY, ORCHARD PARK, FOR PETITIONER-RESPONDENT.

EMILY A. VELLA, ATTORNEY FOR THE CHILD, SPRINGVILLE.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered September 18, 2015 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, directed
that petitioner shall have primary physical placement of the subject
child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Family Court.




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court